Citation Nr: 1519076	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-06 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1954 to November 1958.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran's claims file is under the jurisdiction of the RO in Chicago, Illinois.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran seeks service connection for bilateral knee disability.  In a February 2011 Application for Compensation and/or Pension (VA Form 21-526), the Veteran indicated that he received treatment for his bilateral knee disability from Dr. A. B., a  private physician in Batavia, Illinois, from May 1999 to the present.  Enclosed with the aforementioned form was a signed Authorization and Consent to Release Information (VA Form 21-4142) in which the Veteran indicated that he authorized the named treatment providers to disclose records to VA.  However, no treatment providers were listed on the authorization form.  Consequently, no efforts were made to obtain treatment records from Dr. A. B.  As these records are potentially relevant to the Veteran's service connection claim, and it appears that the Veteran intended to have these records associated with his claims file, the Board finds that a remand is necessary in order to afford the Veteran an opportunity to clarify whether he would like VA to obtain treatment records from Dr. A. B. and if so, to submit a completed VA Form 21-4142.  See 38 C.F.R. 3.159(c)(1) (2014).  

Accordingly, the case is remanded for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO must contact the Veteran and obtain clarification as to whether he would like VA to obtain records from Dr. A. B.  If the Veteran responds affirmatively, the RO must attempt to obtain the Veteran's private treatment records from Dr. A. B. in Batavia, Illinois, as per the Veteran's February 2011 Application for Compensation and/or Pension.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim must be re-adjudicated, to include all the relevant evidence submitted since the February 2015 supplemental statement of the case.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




